Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 1 of 31 PageID #: 1878




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


PATRICK NELSON,                                )
                                               )
                    Petitioner,                )
                                               )
             v.                                )           No. 4:18-CV-00994 JAR
                                               )
STAN PAYNE,                                    )
                                               )
                    Respondent.                )

                                  MEMORANDUM AND ORDER

        Petitioner Patrick Nelson (“Nelson”) filed a pro se Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 raising fifteen claims for relief. (Doc. No. 1). Thereafter Nelson

filed a First Amended Petition for a Writ of Habeas Corpus. (Doc. No. 17). The State responded

(Doc. No. 22), and Nelson filed a traverse (Doc. No. 29). The matter is therefore fully briefed

and ready for disposition. For the following reasons, Nelson’s petition is DENIED and this

action is DISMISSED.

        I.        Background

        On February 22, 2011, Nelson was charged in the Circuit Court of St. Louis County,

Missouri, with one count of Murder in the First Degree in violation of § 565.020 RS Mo. (2000),

one count of Assault in the First Degree in violation of § 565.050 RS Mo. (2000), one count of

Burglary in the First Degree in violation of § 565.050 RS Mo. (2000), and three counts of Armed

Criminal Action in violation of § 571.015 RS Mo. (2000). The case proceeded to trial on July 29,

2013.

        On August 2, 2013, Nelson was found guilty as charged by the jury. He was sentenced on

September 6, 2013 as a prior and persistent offender to life without parole on the murder
                                               1
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 2 of 31 PageID #: 1879




conviction, and 30 years on each of the remaining five convictions, with the 30-year sentence on

the first armed criminal action conviction to be served consecutively to the murder conviction

life sentence, and the remaining 30-year sentences to be served concurrently to one another and

to the consecutive 30-year sentence. His conviction and sentence was affirmed on direct appeal.

State v. Nelson, 459 S.W.3d 917 (Mo. Ct. App. 2015).

       In its order affirming Nelson’s conviction on direct appeal, the Missouri Court of Appeals

described the underlying facts as follows:

       On the evening of February 19, 2011, Twana Fisher (Fisher) and her boyfriend of
       14 years, Carlos Neil (Neil), were at Fisher’s residence in Overland where they
       both resided with Fisher’s son, Derrick. Fisher was sitting in her bedroom
       speaking on the telephone with her friend Tajon Telfair (Telfair). Neil was sitting
       on the edge of the bed watching television and drinking a beer. The bedroom is in
       the back of the house near the back door. There was a knock on the back door.
       Neil got up to answer it. Fisher heard Neil say, “No, Pat, I’m going to get your
       money,” and then heard two gunshots.

       Fisher grabbed a knife she kept by the side of her bed, exited her bedroom, and
       saw Appellant standing in her living room. Appellant’s back was to Fisher. He
       was wearing a black hooded sweatshirt and dark pants. Fisher ran at Appellant
       and attempted to stab him with the knife but Appellant hit her in the face and shot
       her in the shoulder. Fisher fell to the floor. Neil then came out of Derrick’s
       bedroom and said to Appellant, “Patrick, don’t do this, Pat, why are you doing
       this, Patrick, don’t do this, Fat Pat!” Appellant then shot Neil in the chest. Neil
       fell to the floor and Appellant put the gun to Neil’s head, shot him, and left.

       Fisher called 911 at 9:44 p.m. Police Officers Jeffrey Conrey and Codi Graham
       responded to the scene, where they found Neil dead on the floor just inside the
       front door. Neil’s autopsy later revealed that he suffered four gunshot wounds,
       and the cause of death was gunshot wounds to the chest, abdomen, and head.
       Officer Conrey said when he arrived at the scene Fisher was screaming on her cell
       phone and appeared to be in shock. Officer Graham testified Fisher had muscle
       protruding from the gunshot in her shoulder and appeared to be in shock. Officer
       Graham also testified Fisher was “hysterical, emotional, [and] upset” and was
       “yelling, screaming, [and] crying” that “Fat Pat killed him!” and “Patrick killed
       my Carlos!”

       Police searched their database for individuals known as “Fat Pat,” revealing three
       people with this moniker. From a photographic lineup, both Fisher and Telfair
       identified Appellant as “Fat Pat.” On the morning of February 20, 2011, police
                                               2
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 3 of 31 PageID #: 1880




     found Appellant at his girlfriend Anita Payne’s (Payne) house. Payne consented
     orally and in writing to a search of her house, where police seized Appellant’s
     jeans, hooded sweatshirt and a gun wrapped in a red rag on top of a dresser in
     Payne’s bedroom where Appellant was sleeping. After Appellant confirmed his
     identity, police arrested him.

     Three .25-caliber bullets were recovered from Neil’s body. Four .25-caliber
     bullets and seven shell casings were recovered from the crime scene. All of the
     bullets except for one recovered from Fisher’s house had six lands and grooves
     with a left-hand twist, and were determined by a firearms expert to have been
     fired by the gun recovered from the top of the dresser in Payne’s bedroom, where
     Appellant had been sleeping when police found him.

     Appellant was charged with Count I, first-degree murder of Neil; Count II, armed
     criminal action based upon Count I; Count III, first-degree assault of Fisher;
     Count IV, armed criminal action based upon Count III; Count V, first-degree
     burglary by knowingly entering unlawfully Fisher’s residence for the purpose of
     committing assault; and Count VI, armed criminal action based upon Count V.

     At trial, Telfair testified that when she was talking to Fisher on the telephone the
     evening of February 19, 2011, through the telephone she had heard Neil say,
     “Why are you doing this, Pat, Fat Pat, why are you doing this, I got your money, I
     got some money.”

     Appellant’s cousin Damon Yokley (Yokley) testified Appellant was known as
     “Fat Pat,” and that Appellant and Neil knew each other. Yokley testified that
     earlier in the evening of February 19, 2011, from about 7:00 to 8:00 p.m.,
     Appellant and Payne were having barbeque at Yokley’s house in Breckenridge,
     which is near Overland. Neil was working on Yokley’s truck at the time at an auto
     shop on Woodson Road. Yokley decided to go check on the status of his truck at
     the auto shop, and Appellant and Payne accompanied him. They walked to the
     shop, which was about three minutes away. Yokley testified that on their way
     there, Appellant had told him he was going to “f**k [Neil] up.” After they arrived
     at the shop, Yokley testified he heard Appellant ask Neil about money, and heard
     Neil tell Appellant that he would get him his money later. Yokley thought the
     money dispute was about a motor. Yokley stayed at Neil’s shop for about 15 to 30
     minutes, while Appellant and Payne left. Neil finished working on Yokley’s
     truck, so Yokley went home to get money to pay Neil and to take barbeque off his
     grill. Neil followed Yokley to Yokley’s house, leaving after he was paid. Later
     that evening at 9:22 p.m., Yokley said Appellant called him and asked where Neil
     was. Yokley told Appellant he did not know but Neil was probably at home.

     William George (George), the retired supervisor of the St. Louis County Police
     Department crime lab, firearms identification section, testified for the State
     regarding the gun seized from Payne’s house and the trajectories recovered from
     the crime scene and from Neil’s body during his autopsy. George examined the
                                              3
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 4 of 31 PageID #: 1881




         gun, a clip, the three bullets from Neil’s body, the four bullets from the crime
         scene, and the seven shell casings from the crime scene. George test-fired the gun,
         which generated four bullets and four shell casings. George compared the test-
         fired bullets to the three bullets recovered from Neil’s body and concluded the
         gun had fired the bullets recovered from Neil’s body. George also compared the
         four crime scene bullets to his test-fired bullets, and testified three of the four
         crime scene bullets were fired from the gun but the comparison of the fourth one
         yielded inconclusive results.

(Doc. No. 16-8 at 2-5).

         Nelson subsequently filed a motion for post-conviction relief pursuant to Missouri

Supreme Court Rule 29.15. The circuit court denied Nelson’s motion without an evidentiary

hearing. Nelson v. State, No. 15SL-CC02629, 2016 WL 8416877 (Mo. Cir. Mar. 18, 2016). The

Missouri Court of Appeals affirmed the denial. Nelson v. State, 527 S.W.3d 854 (Mo. Ct. App.

2017).

         Nelson is currently incarcerated at Eastern Reception, Diagnostic and Correctional Center

in Bonne Terre, Missouri. In his original pro se § 2254 Petition, Nelson raises fifteen grounds for

relief based on alleged trial court errors and ineffective assistance of counsel:

  (1) The trial court erred when it admitted ballistics evidence when there was no
      foundation testimony that ballistics evidence is scientifically reliable (Doc. No. 1
      at 17);

  (2) The trial court erred when it did not allow him to introduce evidence about the
      effect of alcohol and illicit drug use on the ability of Neil and Fisher to witness the
      events on the night of the murder (id. at 17-18);

  (3) The trial court erred by overruling his objection to the State’s use of a taped
      interview of his former girlfriend and alibi witness (id. at 18-19);

  (4) Nelson’s rights under the Confrontation Clause were violated by the admission of
      hearsay evidence, specifically statements from Fisher and Telfair identifying him
      when he came to the door (id. at 19-20);

  (5) Nelson’s rights under the Confrontation Clause were violated by the admission of
      a hearsay statement, specifically Fisher’s statement that Nelson and the Victim had
      a conversation about a financial controversy (id. at 20);

                                                  4
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 5 of 31 PageID #: 1882




  (6) The trial court erred by limiting Nelson’s cross-examination of Fisher about the
      financial controversy (id. at 21);

  (7) Nelson’s rights under the Confrontation Clause were violated by the trial court’s
      admission of hearsay testimony, specifically Yokley’s testimony that he heard the
      Victim owed Nelson money for something (id. at 22);

  (8) There was insufficient evidence for the jury to find Nelson guilty of first-degree
      burglary (id. at 22-23);

  (9) The conviction for one of the counts of armed criminal action also lacked
      sufficient evidence of the underlying felony of first-degree burglary (id. at 24);

  (10) Nelson’s Fourth Amendment rights were violated by the unlawful seizure of his
      gun and clothing and the admission into evidence (id. at 25);

  (11) The trial court erred in admitting the gun into evidence and allowing testimony
      about the gun because the State failed to establish a chain-of-custody (id.);

  (12) Trial counsel was ineffective for failing to argue that the police obtaining real-
      time cell site location information (CSLI) violated the Fourth Amendment (id. at
      26-27);

  (13) Trial counsel was ineffective for failing to cross-examine Anita Payne about the
      police obtaining consent to search through deception and intimidation (id. at 28);

  (14) Trial counsel was ineffective for failing to request an alibi instruction (id. at 29-
      30); and

  (15) Appellate counsel was ineffective for failing to brief a claim that the trial court
      erred by allowing the firearms expert to testify about his conclusion that Nelson’s
      gun was the gun that shot the victims (id. at 31).

       In his amended § 2254 petition, Petitioner presents additional analysis on Claims 2 and

12, and raises a new claim (Claim 16) of ineffective assistance of counsel for advising

Petitioner’s alibi witness to speak to the prosecution alone, failing to adequately prepare her for

cross-examination, and failing to present evidence that she had come forward as an alibi witness

shortly after counsel was assigned to the case, and had not waited for a year and a half, as the

State argued. (Doc. No. 17 at 2-3).



                                                5
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 6 of 31 PageID #: 1883




       II.     Standard of review

       Pursuant to 28 U.S.C. § 2254, a district court “shall entertain an application for a writ of

habeas corpus on behalf of a person in custody pursuant to the judgment of a State court only on

the ground that he is in custody in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). “[I]n a § 2254 habeas corpus proceeding, a federal court’s review

of alleged due process violations stemming from a state court conviction is narrow.” Anderson v.

Goeke, 44 F.3d 675, 679 (8th Cir. 1995).

       Federal courts may not grant habeas relief on a claim that has been decided on the merits

in State court unless that adjudication:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
           application of, clearly established Federal law, as determined by the Supreme
           Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
           facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d)(1)-(2).

       “A state court’s decision is contrary to … clearly established law if it applies a rule that

contradicts the governing law set forth in [Supreme Court] cases or if it confronts a set of facts

that are materially indistinguishable from a [Supreme Court] decision … and nevertheless arrives

at a [different] result.” Cagle v. Norris, 474 F.3d 1090, 1095 (8th Cir. 2007) (quoting Mitchell v.

Esparza, 540 U.S. 12, 15-16 (2003)). A State court “unreasonably applies” federal law when it

“identifies the correct governing legal rule from [the Supreme] Court’s cases but unreasonably

applies it to the facts of the particular state prisoner’s case,” or “unreasonably extends a legal

principle from [the Supreme Court’s] precedent to a new context where it should not apply or

unreasonably refuses to extend that principle to a new context where it should apply.” Williams

v. Taylor, 529 U.S. 362, 407 (2000). A State court decision may be considered an unreasonable
                                                6
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 7 of 31 PageID #: 1884




determination “only if it is shown that the state court’s presumptively correct factual findings do

not enjoy support in the record.” Ryan v. Clarke, 387 F.3d 785, 790-791 (8th Cir. 2004) (citing

28 U.S.C. § 2254(e)(1)).

       A State court’s factual findings are presumed to be correct. 28 U.S.C. § 2254(e)(1);

Wood v. Allen, 558 U.S. 290, 293 (2010). Review under § 2254(d)(1) is limited to the record

before the state court that adjudicated the claim on the merits. Cullen v. Pinholster, 131 S. Ct.

1388, 1398 (2011). Clear and convincing evidence that State court factual findings lack

evidentiary support is required to grant habeas relief. 28 U.S.C. § 2254(e)(1); Wood, 558 U.S. at

293.

       III.    Ineffective assistance of counsel

       Several of Nelson’s grounds raise ineffective assistance of counsel claims. To prevail on

an ineffective assistance of counsel claim, a criminal defendant must demonstrate both that

counsel’s performance was deficient, and that counsel’s deficient performance prejudiced the

defense. Anderson v. United States, 393 F.3d 749, 753 (8th Cir.), cert. denied, 546 U.S. 882

(2005); Strickland v. Washington, 466 U.S. 668, 687-88 (1984). To establish the deficient

performance prong of the Strickland test, one must show that counsel’s representation fell below

the “range of competence demanded of attorneys in criminal cases.” Strickland, 466 U.S. at 688.

Review of counsel’s performance is highly deferential, and there is a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance. Id. at 689.

Moreover, “[s]trategic choices made after thorough investigation of law and facts relevant to

plausible options are virtually unchallengeable.” United States v. Rice, 449 F.3d 887, 897 (8th

Cir. 2006) (quoting Strickland, 466 U.S. at 690). Courts also seek to “eliminate the distorting




                                                7
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 8 of 31 PageID #: 1885




effects of hindsight” by examining counsel’s performance from counsel’s perspective at the time

of the alleged error. Carter v. Hopkins, 92 F.3d 666, 671 (8th Cir. 1996).

       To establish the prejudice prong of the Strickland test, one must demonstrate “there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Anderson, 393 F.3d at 753-54 (quoting Strickland, 466 U.S. at 694).

“A reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694. When determining if prejudice exists, the court “must consider the

totality of the evidence before the judge or jury.” Id. at 695; Williams v. United States, 452 F.3d

1009, 1012–13 (8th Cir. 2006).

       A court need not even determine whether a movant meets the “performance” prong of the

Strickland test because both the United States Supreme Court and the Eighth Circuit Court of

Appeals have noted that “‘[i]f it is easier to dispose of an ineffectiveness claim on the ground of

lack of sufficient prejudice, which we expect will often be so, that course should be followed.’”

Young v. Bowersox, 161 F.3d 1159, 1160 (8th Cir. 1998 ); see also Kingsberry v. United States,

202 F.3d 1030, 1032 (8th Cir.) (if the petitioner makes an insufficient showing on one

component, the court need not address both components), cert. denied, 531 U.S. 829 (2000).

       Federal habeas review of an ineffective assistance of counsel claim is “doubly

deferential.” Knowles v. Mirzayance, 556 U.S. 111 (2009); Williams v. Roper, 695 F.3d 825,

831 (8th Cir. 2012). First, a petitioner must overcome the high bar of Strickland by showing that

(1) counsel’s performance fell below an objective standard of reasonableness; and (2) petitioner

was sufficiently prejudiced such that “the result of the proceeding would have been different.”

Id. at 688, 694. Second, under 28 U.S.C. § 2254, petitioner must show that the state court’s

adjudication of his ineffective assistance claim was “unreasonable.” Harrington v. Richter, 131

                                                 8
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 9 of 31 PageID #: 1886




S. Ct. 770, 788 (2011). As discussed below, Nelson has failed to make this showing for any of

his ineffective assistance of counsel claims.

       IV.     Procedural default

       Many of Nelson’s grounds are procedurally defaulted. “Federal habeas courts reviewing

the constitutionality of a state prisoner’s conviction and sentence are guided by rules designed to

ensure that state-court judgments are accorded the finality and respect necessary to preserve the

integrity of legal proceedings within our system of federalism.” Martinez v. Ryan, 566 U.S. 1, 9

(2012). Under the doctrine of procedural default, a federal habeas court may not review claims

where “the prisoner had failed to meet a state procedural requirement.” Coleman v. Thompson,

501 U.S. 722, 729-30 (1991); see also Wainwright v. Sykes, 433 U.S. 72 (1977).

       Subject to a few narrow exceptions, the procedural default doctrine prohibits federal

courts from considering defaulted claims. For example, “a prisoner may obtain federal review of

a defaulted claim by showing cause for the default and prejudice from a violation of federal

law.” Martinez, 566 U.S. at 10 (citing Coleman, 501 U.S. at 750). Cause is shown if the

petitioner demonstrates that an objective factor, external to his defense, impeded his ability to

comply with the procedural requirement. Coleman, 501 U.S. at 750. Prejudice in this context

requires the petitioner to show that the alleged errors “worked to his actual and substantial

disadvantage.” Ivy v. Caspari, 173 F.3d 1136, 1141 (8th Cir. 1999) (emphasis in original); see

also Arnold v. Dormire, 675 F.3d 1082, 1087 (8th Cir. 2012). Here, the standard of prejudice “is

higher than that required to establish ineffective assistance of counsel under Strickland.” Charron

v. Gammon, 69 F.3d 851, 858 (8th Cir. 1995).

       A procedural default may also be excused if a petitioner can show that a fundamental

miscarriage of justice would otherwise occur. For example, if a petitioner can demonstrate that

                                                9
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 10 of 31 PageID #: 1887




he is actually innocent, a federal court may excuse his procedural default. Schlup v. Delo, 513

U.S. 298, 324 (1995). Actual innocence is established by presenting new and reliable evidence.

       Under Martinez, alleged attorney errors in initial-review collateral proceedings may

sometimes qualify as cause for procedurally defaulted ineffective assistance of trial counsel

claims. 566 U.S. at 14. For ineffective assistance of PCR counsel to excuse a procedural default,

the petitioner must demonstrate that the underlying ineffective assistance of counsel claim is

“substantial,” meaning that it has “some merit.” Id.

       In the Eighth Circuit, “[a] federal court is allowed to find ‘cause,’ thereby excusing a

habeas petitioner’s procedural default ... where (1) the claim of ineffective assistance of trial

counsel was a ‘substantial’ claim; (2) the ‘cause’ consisted of there being ‘no counsel’ or only

‘ineffective’ counsel during the state collateral review proceeding; and (3) the state collateral

review proceeding was the ‘initial’ review proceeding with respect to the ‘ineffective-assistance-

of-trial-counsel claim.’” Dansby v. Hobbs, 766 F.3d 809, 834 (8th Cir. 2014) (citing Trevino v.

Thaler, 133 S. Ct. 1911, 1918 (2013)). If Nelson can demonstrate all three of these requirements,

then he has demonstrated cause excusing the procedural default of his ineffective assistance of

trial counsel claims. As discussed below, Nelson has not met this standard for any of his

procedurally defaulted grounds.

       V.      Discussion

       A. Grounds alleging trial court error

       Ground 1

       In Ground 1 of his petition, Petitioner alleges the trial court erred when it admitted

ballistics evidence without foundation testimony that such evidence is scientifically reliable. This

ground involves a non-cognizable issue of state evidentiary law. See 28 U.S.C. § 2254(a) (noting

                                                10
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 11 of 31 PageID #: 1888




that federal habeas relief is available to state prisoners only to correct violations of (1) the United

States Constitution; (2) federal laws; or (3) treaties of the United States). Apart from exceptions

such as the Confrontation Clause, state evidentiary issues only assume constitutional significance

where the introduction or exclusion of evidence is so extremely unfair that its admission violates

“fundamental conceptions of justice.” See Dowling v. United States, 493 U.S. 342 (1990). The

Supreme Court has defined this class of evidentiary issues “very narrowly.” Id. The Eighth

Circuit has further opined that, to constitute a due process violation, an evidentiary mistake must

be “so egregious that [it] fatally infected the proceedings and rendered his entire trial

fundamentally unfair.” Anderson v. Goeke, 44 F.3d 675, 679 (8th Cir. 1995).

        The trial court’s admission of the ballistic evidence in this case does not rise to that level

of egregiousness, and it did not fatally infect the proceedings or render the entire trial

fundamentally unfair. The Missouri Court of Appeals considered this claim on direct appeal and

rejected it on the merits. In disposing of this issue, the appellate court found that the method used

to identify the bullets as coming from the gun seized from Nelson was identical to the method

approved by the Missouri Supreme Court in State v. Shawley, 67 S.W.2d 74, 80 (Mo. 1933), and

used and accepted by Missouri courts “countless times since,” and that the State’s witness,

William George, was clearly qualified to render his expert opinion based on this methodology.

(Doc. No. 16-8 at 8). The appellate court held that because the methodology of the State’s expert

is generally accepted in the scientific community, the trial court’s failure to hold a Frye hearing

was not reversible error and the admission of the State’s expert’s testimony was not an abuse of

discretion. (Id. at 9).

        The explanation given by the Missouri Court of Appeals is entitled to deference and does

not incorrectly or unreasonably apply federal constitutional law. Nelson is not entitled to relief

                                                  11
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 12 of 31 PageID #: 1889




on this ground because it concerns a non-cognizable issue of state evidentiary law, and to the

extent that it even implicates the Due Process Clause, the state courts adjudicated it in a manner

consistent with 28 U.S.C. § 2254(d). Ground 1 is, therefore, denied.

        Ground 2

        In Ground 2 of his original § 2254 petition, Nelson alleges the trial court erred when it

did not allow him to introduce expert testimony and evidence about the effect of alcohol and

illicit drug use on the ability of Neil and Fisher to witness the events on the night of the murder,

and specifically to identify him as the shooter. In his amended petition, Nelson asserts a variation

of this claim, i.e., that his trial counsel was ineffective for failing to make an offer of proof on the

proffered expert.

        The Missouri Court of Appeals declined to address the merits of Nelson’s claim of trial

court error on direct appeal because he failed to make an offer of proof as to his proffered

expert’s testimony, thereby failing to preserve the issue for appellate review. (Doc. No. 16-8 at

9). Alternatively, the appellate court held there was no substantial factual basis in the record to

support the admission of testimony from an unidentified expert witness who had not personally

examined Neil or Fisher as to the general effects of the drugs in their systems on their general

perceptions of the events on the day in question. (Id. at 10). The appellate court further held that

Nelson was not prejudiced by the trial court’s refusal to allow the expert testimony because the

trial court had admitted the toxicology reports of Neil and Fisher into evidence and allowed

Nelson to cross-examine Fisher on her drug and alcohol consumption on that day. (Id.). The

parties also stipulated that Fisher’s blood alcohol level was over the legal limit for driving. Thus,

the jury was able to weigh the evidence and testimony of the victims accordingly.




                                                  12
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 13 of 31 PageID #: 1890




       Thereafter, Petitioner argued in his Rule 29.15 motion that his trial counsel had been

ineffective for failing to make a proper offer of proof regarding his proffered expert’s testimony.

(Doc. No. 16-10 at 18). The motion court found this claim without merit because Petitioner

failed to show prejudice:

       Movant has failed to allege a right to relief as to his allegation that trial counsel
       was ineffective for failing to make a proper offer of proof to his proffered expert’s
       testimony on the effects of drugs on the victim’s ability to perceive events.
       Movant alleges that trial counsel should have allowed his expert witness the
       opportunity to speak with the victim regarding the alcohol in her system to be able
       to determine her general perception of the event on the day in question. Movant,
       however, fails to identify any authority that gives a defense expert the right to
       interview a victim in a criminal case. The Court knows of no such authority. The
       defendant has the right to depose the victim, and the record of the case reflects
       that trial counsel did depose the victim int his case. There is no right, however, to
       subject a victim in a criminal case to examination by a defense expert. The court
       had sustained a state’s motion preventing Movant from calling an expert to testify
       on the effects drugs [sic] on a person’s ability to perceive events. The Court
       properly sustained the state’s motion because the expert did not personally
       examine the victim. Since there was no way to have the victim examined by a
       defense expert, trial counsel could not make an offer of proof in the way Movant
       now alleges he should have. Furthermore, the court allowed trial counsel to admit
       into evidence the toxicology reports of the victim, as well as cross-examine her as
       to her mind-altering substances that day. The parties also stipulated the victim’s
       blood alcohol level was over the legal limit for driving. Thus, the jury was able to
       properly weigh the evidence and testimony of the victim as to the events
       surrounding the commission of the crime. Movant has failed to show that he
       suffered any prejudice and his claim is without merit.

(Id. at 82-83) (internal citations omitted). Nelson did not appeal the denial of post-conviction

relief on this ground. (Doc. No. 16-15). Thus, this claim is procedurally defaulted. See Interiano

v. Dormire, 471 F.3d 854, 856 (8th Cir. 2006) (An ineffective assistance of counsel claim is

procedurally defaulted if a petitioner fails to raise it in a Rule 29.15 motion or fails to raise it in

the appeal from the denial of such a motion.).

       Even if this ground was not procedurally defaulted, it fails on the merits since there was

no factual basis in the record before the state court to support the admission of the proposed

                                                  13
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 14 of 31 PageID #: 1891




expert’s testimony. Counsel’s failure to take an action that would have little chance of success

does not constitute ineffective assistance of counsel. See Hale v. Lockhart, 903 F.2d 545, 549

(8th Cir. 1990); Rodriguez v. United States, 17 F.3d 225, 226 (8th Cir. 1994) (counsel is not

ineffective for failing to make a meritless argument). Because this claim is procedurally

defaulted and alternatively fails on the merits, Ground 2 is denied.

       Ground 3

       In Ground 3, Nelson alleges the trial court erred by overruling his objection to the State’s

use of a taped interview of his former girlfriend and alibi witness Roslain Smith to impeach her

with a prior inconsistent statement. Nelson argues, based on Wardius v. Oregon, 412 U.S. 470

(1973), that the State had an obligation to disclose the interview to the defense before trial. In

Wardius, the Supreme Court held that the Due Process Clause barred enforcement of a state

notice-of-alibi rule that did not provide the defendant reciprocal discovery rights against the

government. Id. at 472.

        The Missouri Court of Appeals concluded that because the taped statements constituted

impeachment on a matter other than Nelson’s alibi, disclosure was not required. In its opinion,

the appellate court explained:

       As a general rule, the rules of discovery do not require the prosecution to disclose
       the statements of defense witnesses. There are certain exceptions to this rule
       which are not pertinent here, such as when the statements directly pertain to the
       defendant’s alibi. Missouri recognizes that, if a defendant gives notice of an alibi
       defense, Wardius requires reciprocal disclosure by the State of witnesses who will
       rebut the defendant’s alibi. However, witness statements used for impeachment
       purposes that do not directly impact a defendant’s alibi are not discoverable.

       Prior disclosure is not required of rebuttal evidence which simply impeaches a
       witness without directly impacting the alibi. None of the rebuttal questioning of
       Smith by the State … pertained to [Nelson’s] whereabouts at the time of the
       murder. Rather, the questions were designed to impeach Smith’s credibility by
       revealing a prior statement she made that was inconsistent with her present
       testimony describing [Nelson’s] attire on [the night of the shooting]. Therefore,
                                                14
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 15 of 31 PageID #: 1892




       the evidence was not subject to mandatory prior disclosure by the State to the
       defense and the objection was properly overruled by the trial court.

(Doc. No. 16-8 at 13) (internal citations omitted).

       The Court finds the state court’s decision did not involve an unreasonable application of

clearly established federal law and is not based on an unreasonable determination of the facts in

light of the evidence presented in the State court proceeding. Accordingly, the Court will defer to

the state court’s decision. Ground 3 is denied.

       Grounds 4, 5, and 7

       Nelson’s fourth, fifth, and seventh grounds for relief allege that his rights under the

Confrontation Clause were violated by the trial court’s admission of hearsay evidence.

Specifically, he challenges the admission of Fisher and Telfair’s statements that Neil identified

Nelson when he came to the door on the night of the shooting (Ground 4); Fisher’s statement that

Neil and Nelson had had a conversation about a financial controversy (Ground 5); and Yokley’s

statement that he had heard Neil owed Nelson money for “something” (Ground 7). Nelson raised

these grounds on direct appeal, and the Missouri Court of Appeals rejected them on the merits.

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall

enjoy the right ... to be confronted with the witnesses against him[.]” In Crawford v. Washington,

541 U.S. 36, 68 (2004), the United States Supreme Court ruled that the Confrontation Clause

requires the exclusion of all testimonial hearsay statements unless the declarant is unavailable to

testify and the defendant had a prior opportunity to cross-examine the declarant. The

Confrontation Clause is not concerned with and does not bar non-testimonial hearsay. State v.

Myers, 248 S.W.3d 19, 24 (Mo. Ct. App. 2008) (citing Davis v. Washington, 547 U.S. 813, 821-

24 (2006); State v. Kemp, 212 S.W.3d 135, 149-50 (Mo. banc 2007)). Statements that are not

made to law enforcement personnel or governmental agents are not testimonial in nature, and
                                                  15
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 16 of 31 PageID #: 1893




Confrontation Clause protection does not extend to those situations. Id. (citing Kemp, 212

S.W.3d at 150).

        Here, the appellate court determined that the statements from Fisher and Telfair

recounting what they had heard Neil say after he opened the door to Nelson were non-

testimonial and admissible under the excited utterance exception to the rule against hearsay.

(Doc. No. 16-8 at 14). As for Fisher’s testimony that Nelson had called Neil wanting money for a

defective motor Neil provided him, the appellate court concluded that her statements were based

on her first-hand knowledge of the events she described, not on Neil’s statements recounting the

events to her, and thus were not hearsay. (Id. at 16-17). Furthermore, the appellate court found

that because Fisher was subjected to cross-examination by Nelson, he was not deprived of his

right to confront her. (Id. at 17).

        Regarding Yokley’s testimony, the court determined that it was not offered for the truth

of the matter asserted, i.e., that the source of the money dispute between Nelson and Neil was a

car motor, and thus did not constitute hearsay. (Id. at 19-20). Moreover, the court noted that

Fisher had already testified about the “money-owed” motive based on her first-hand personal

knowledge and subject to cross-examination. Thus, Yokley’s testimony about the source of the

friction between Nelson and Neil was merely cumulative to evidence already before the trial

court. Finally, the court found that Nelson was not prejudiced by the admission of Yokley’s

testimony, even if it was considered hearsay, because Nelson had the opportunity to cross-

examine and confront Yokley about his statements. (Id. at 20).

        Upon review of the record, the Court finds the state court’s rulings with regard to these

claims comport with Crawford and its progeny, and were neither contrary to, nor unreasonable

applications of, clearly established federal law, and were not based upon unreasonable

                                               16
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 17 of 31 PageID #: 1894




determinations of fact. 1 United States v. Brooks, 645 F.3d 971, 977 (8th Cir. 2011); see also

Oberhart v. Steele, No. 4:12-CV-2234 CEJ, 2014 WL 1920539, at *3 (E.D. Mo. May 14, 2014)

(citing Barrett v. Acevedo, 169 F.3d 1155, 1163 (8th Cir. 1999) (“Because the statements at issue

were either non-testimonial hearsay or simply not hearsay, their admission does not raise

confrontation concerns.”). Therefore, Grounds 4, 5, and 7 are denied.

        Ground 6

        In Ground 6, Nelson alleges the trial court erred by limiting his cross-examination of

Fisher about the debt for the allegedly defective motor. Nelson raised this ground on direct

appeal, and the Missouri Court of Appeals rejected it on the merits, finding Nelson had had a

“meaningful opportunity” to cross-examine Fisher on the “defective motor money owed” motive,

i.e., that Neil did not owe a direct debt to him, and that money which would have satisfied the

debt was available for theft at the murder scene, but was not taken. (Doc. No. 16-8 at 17-19).

Upon review of the transcript, the appellate court noted the trial court had intervened only when

Fisher was asked to speculate or provide out-of-court statements made by another, all of which

was inadmissible:

        Q. That day, [Appellant] never brought up the motor to [Neil], is that correct?
        A. I don’t know.
        [Prosecutor]: Your Honor, I'll object. That calls for speculation.
        A. I wasn’t there.
        THE COURT: Sustained....
        ***
        Q (By [Defense counsel]) Did [Neil] ever mention anything about a motor being brought
        up by [Appellant]?
        [Prosecutor]: Well, You Honor, I’m going to object. This call for hearsay.
        THE COURT: Sustained.

1
  To the extent Nelson challenges the trial court’s application of Missouri’s hearsay rule, the Court notes
that “federal habeas corpus relief does not lie for errors of state law” and “it is not within the province of
a federal habeas court to reexamine state-court determinations on state-law questions.” See Estelle, 502
U.S. at 67; Hood v. Russell, No. 4:11 CV 321 RWS, 2014 WL 1230071, at *1 (E.D. Mo. Mar. 25, 2014).
                                                     17
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 18 of 31 PageID #: 1895




(Id. at 18-19). The appellate court further noted the trial court had applied the same standard on

the State’s direct examination of Fisher on the same subject when Nelson objected. (Id. at 19).

       The scope of cross-examination is largely within the discretion of the trial court. State v.

Oates, 12 S.W.3d 307, 313 (Mo. banc 2000). The Court finds the state court’s decision did not

involve an unreasonable application of clearly established federal law and is not based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding. Ground 6 is denied.

       Grounds 8 and 9

       In Ground 8, Nelson contends there was insufficient evidence for the jury to find him

guilty of first-degree burglary. In Ground 9, he contends his conviction for one of the counts of

armed criminal action also lacked sufficient evidence of the underlying felony of first-degree

burglary. Nelson unsuccessfully raised these grounds on direct appeal.

       In the § 2254 setting, the Court must consider “whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Evans v. Luebbers, 371 F.3d 438, 441-42 (8th

Cir. 2004) (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979) (“[U]nder 28 U.S.C. § 2254 ...

the applicant is entitled to habeas corpus relief if it is found that upon the record evidence

adduced at the trial no rational trier of fact could have found proof of guilt beyond a reasonable

doubt.”). The Court also presumes that the findings of fact made by a state court are correct

unless the petitioner rebuts that presumption by clear and convincing evidence, id. at 442

(citations omitted), which Nelson has not done.

       Under Missouri law, a person commits the crime of burglary in the first degree if “he

knowingly enters unlawfully or knowingly remains unlawfully in a building or inhabitable


                                                  18
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 19 of 31 PageID #: 1896




structure for the purpose of committing a crime therein, and when in effecting entry or while in

the building or inhabitable structure or in immediate flight therefrom, he or another participant in

the crime: (1) is armed with explosives or a deadly weapon; or (2) causes or threatens immediate

physical injury to any person who is not a participant in the crime; or (3) there is present in the

structure another person who is not a participant in the crime.” Section 569.160 RS Mo. (2012).

       Based on the evidence presented at trial, the Missouri Court of Appeals held that a jury

could properly convict Nelson of first-degree burglary:

       [Nelson] maintains the evidence presented at trial that there was a knock at the
       back door, Neil said he would answer it, and then he opened the back door,
       suggests that “Neil opened the door and [Nelson] was invited inside,” so he did
       not enter unlawfully. On the contrary, [Nelson] is assuming a scenario that the
       evidence does not support, and which is contrary to the jury’s verdict. Fisher
       testified the next sounds she heard after Neil exited the bedroom to answer the
       door were gunshots and Neil exclaiming “No!” There was a bullet hole in the
       back door just above the door handle and a bullet inside the laundry room door
       across from the back door. There were shell casings in the grass just off the patio
       outside the back door, on the door mat outside the back door, and on the floor
       inside the back door. This evidence hardly suggests Neil invited [Nelson] inside
       and is contrary to the jury’s finding that [Nelson] entered the home unlawfully,
       thereby supporting the burglary conviction. Inferences contrary to the jury’s
       verdict must be disregarded. [State v. Grim, 854 S.W.2d 403, 405 (Mo. 1993)].
       Likewise, because the burglary conviction stands, so does the ACA conviction
       because [Nelson] accomplished the burglary with the use of a deadly weapon, a
       handgun.

(Doc. No. 16-8 at 21-22).

       Based on the evidence, and applying to it the State v. Grim standard (as did the Missouri

Court of Appeals), the Court finds the appellate court’s resolution of this issue was not contrary

to, or an unreasonable application of, clearly established federal law. Grounds 8 and 9 are,

therefore, denied.

       Ground 10




                                                19
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 20 of 31 PageID #: 1897




       In Ground 10, Nelson alleges his Fourth Amendment rights were violated by the unlawful

seizure of his gun and clothing from Payne’s home and the trial court’s admission of those items

into evidence. Nelson contends the police exceeded the “limited consent” Payne gave them to

enter her home and that she did not consent to a search of her home.

       Citing Stone v. Powell, 428 U.S. 456 (1970), Respondent argues that Fourth Amendment

grounds are not cognizable in federal habeas corpus when a petitioner had the opportunity to

litigate the claim in state court, and that here, Nelson argued on direct appeal that the trial court

erred in overruling his motion to suppress this evidence. The appellate court rejected the claim,

finding ample evidence in the record to support the trial court’s finding that Payne’s consent to

search her house, both orally and in writing, was freely given and not limited in scope such that

police officers searched beyond her permission. (Doc. No. 16-8 at 23).

       In his traverse, Nelson asserts that Ground 10 is closely related to Ground 12, which

alleges his trial counsel was ineffective for failing to raise a Fourth Amendment challenge to cell

phone location records (CSLI) evidence. He argues that Stone only precludes federal habeas

review where a defendant received a full and fair hearing on his Fourth Amendment claims

before the state court, and that as a result of his trial counsel’s ineffectiveness, he was denied

such a hearing.

       As discussed in greater detail below, the appellate court rejected this claim, concluding

that even assuming the police conducted an unreasonable search in obtaining the CSLI, Nelson

had failed to show that he suffered any prejudice because the acquired evidence was purged of

the primary taint of any unlawful search through a lack of flagrant police misconduct and the

presence of intervening circumstances. The Court finds the appellate court’s resolution of this




                                                 20
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 21 of 31 PageID #: 1898




issue was not contrary to, or an unreasonable application of, clearly established federal law.

Ground 10 is denied.

        Ground 11

        In Ground 11, Nelson alleges the trial court erred in admitting the gun into evidence and

allowing testimony about the gun because the State did not establish a chain-of-custody. The

determination of whether the chain of custody has been properly established is within the

discretion of the trial court. State v. Clay, 817 S.W.2d 565, 568 (Mo. Ct. App. 1991). It is not

within the province of a federal habeas court to reexamine state-court determinations on state

evidentiary issues. See 28 U.S.C. § 2254(a); Estelle, 502 U.S. at 67-68; Dowling, 493 U.S. 342.

        Furthermore, the Missouri Court of Appeals considered this claim on direct appeal and

rejected it on the merits. In disposing of this issue, the appellate court found the testimony of

Corporal Yust, Detective Hurst and Detective Meyer, sufficiently tracked and established the

chain of custody of the seized gun by those with knowledge of it, rendering it improbable the gun

seized from Payne’s house was exchanged with another or was contaminated or tampered with

prior to the State’s expert’s testing of it. (Doc. No. 16-8 at 25).

        The explanation given by the appellate court is entitled to deference and does not

incorrectly or unreasonably apply federal constitutional law. Nelson is not entitled to relief on

this ground because it concerns a non-cognizable issue of state evidentiary law. To the extent it

even implicates due process, the state courts adjudicated it in a manner consistent with 28 U.S.C.

§ 2254(d). Ground 11 is, therefore, denied.

        B. Grounds alleging ineffective assistance of counsel

        Ground 12




                                                  21
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 22 of 31 PageID #: 1899




       Nelson claims in his twelfth ground for relief that his trial counsel was ineffective for

failing to argue that the seizure of his cell phone location records (CSLI) without a warrant to

locate and arrest him violated the Fourth Amendment. Relying on Carpenter v. United States,

138 S. Ct. 2206 (2018), Nelson further argues his counsel was ineffective for failing to argue for

suppression of evidence obtained as a result of his arrest under the Fourth Amendment. Had his

counsel done so, the trial court would likely have suppressed the evidence obtained as a result of

his arrest, including the gun found in Payne’s home and the testimony of the ballistics expert,

leaving only the victim’s questionable identification. Thus, according to Nelson, there is

reasonable likelihood that the outcome of his case would have been different and that he would

have been found not guilty as charged.

       Nelson unsuccessfully raised this claim in his state post-conviction relief proceedings.

The motion court found his allegation that the police engaged in an unreasonable search was

refuted by the record because the search fell under the exigent circumstances exception to the

warrant requirement. The motion court noted that at the time the police sought the CSLI, Nelson

had already been identified as the individual responsible for the shootings and that he posed an

immediate threat to public safety because he was armed and still at large. The motion court

concluded that under these circumstances, the police were not required to obtain a warrant before

acquiring the CSLI. (Doc. No. 16-10 at 73).

       Next, the motion court explained that, even if a warrant was required to obtain the CSLI,

Nelson had suffered no prejudice because any evidence derivatively obtained from that

warrantless search was purged of any primary taint. (Id. at 73-74). Specifically, the motion court

found that the police grid search and Payne’s subsequent consent to police entry into her home

were intervening circumstances that rendered the acquisition of evidence from the home too

                                               22
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 23 of 31 PageID #: 1900




attenuated from the police’s initial receipt of the CSLI. (Id. at 74). Therefore, the motion court

denied this claim on the merits.

       In its decision affirming the motion court’s denial, the Missouri Court of Appeals wrote:

       The motion court’s findings of fact and conclusions of law are not clearly
       erroneous. If it is easier to dispose of an ineffectiveness claim on the ground of
       lack of sufficient prejudice, that course should be followed. To that end, here,
       even if we assume without granting that the police conducted an unreasonable
       search in obtaining the CSLI, Movant failed to show that he suffered any
       prejudice because the acquired evidence was purged of the primary taint of any
       unlawful search through a lack of flagrant police misconduct and the presence
       of intervening circumstances.

       First, the acquisition of the CSLI was not flagrant police misconduct ... Given the
       unsettled nature of the law in Missouri as to whether police are required to obtain
       a warrant supported by probable cause before obtaining CSLI, it is difficult to find
       fault with law enforcement here which would support a finding of flagrant police
       misconduct.

       Second, significant intervening circumstances attenuated the relationship between
       the warrantless acquisition of the CSLI and the evidence that the police ultimately
       obtained. The record indicates that the CSLI did not provide the exact location of
       Movant’s cell phone. Rather, it provided only the location of the last cell phone
       tower that Movant’s phone had pinged, which occurred at 1:00 a.m. This
       information, therefore, provided only a general indication as to where Movant had
       been earlier that morning, and in order to actually locate Movant, the police were
       required to engage in further investigation by conducting a grid search within the
       identified area. Only after conducting this grid search did the police learn that
       Payne’s home was near the tower pinged by Movant’s phone. The police then
       traveled to Payne’s home, and upon arrival, they asked Payne for her consent to
       speak with Movant and to search her home, which she granted. A warrantless
       search conducted with proper consent, voluntarily given, is constitutionally valid,
       and this is true even if the search is not otherwise supported by probable cause or
       a reasonable suspicion of criminal activity. Once Payne consented to the police’s
       entry into her home, the police were in a position to locate Movant and obtain the
       evidence at issue. Thus, the police’s ongoing investigation in the form of a grid
       search after obtaining the CSLI and Payne's consent to police entry into her
       home to conduct further investigation, both operated as attenuating, intervening
       circumstances which independently aided in the recovery of the evidence at issue.

       A lack of flagrant police misconduct and the presence of intervening
       circumstances are factors showing that the obtained evidence was purged of the
       primary taint of any unlawful acquisition of the CSLI such that the evidence at
       issue would not have warranted exclusion at Movant’s trial. Thus, since Movant
                                               23
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 24 of 31 PageID #: 1901




       cannot establish that the result of the proceeding would have been different, he
       cannot establish that he suffered prejudice and is entitled to no relief.

       As to Movant’s assertion that, in seeking to suppress the CSLI itself, Trial
       Counsel should have argued that the police violated the Fourth Amendment and
       section 2703(c), this argument is also without merit. Movant admitted that Trial
       Counsel did seek to suppress the CSLI on the ground that it was not scientifically
       reliable. Nevertheless, he asserts that Trial Counsel was ineffective as he should
       have instead argued for suppression on the ground that the search violated
       Movant’s constitutional and statutory rights. However, counsel has wide
       discretion in determining what strategy to use in defending his or her client, and
       presumptions exist that counsel acted professionally in making decisions and that
       any challenged action was a part of counsel’s sound trial strategy. Thus, strategic
       choices generally are virtually unchallengeable and cannot serve as a basis for a
       claim of ineffective assistance. Here, Trial Counsel made a reasonable strategic
       decision to argue for suppression of the CSLI on the ground that it is scientifically
       unreliable instead of upon constitutional or statutory grounds, particularly where,
       as noted above, the law remains unsettled in this area. Since it is not ineffective
       assistance of counsel to pursue one reasonable trial strategy to the exclusion of
       another, Movant cannot establish that he is entitled to relief.

(Doc. No. 16-15 at 9-13) (internal citations and quotation marks omitted). The Court finds the

state court’s decision did not involve an unreasonable application of clearly established federal

law and is not based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.

       In his amended motion, Nelson contends that Carpenter, 138 S. Ct. 2206, supports his

claim. In Carpenter, the Supreme Court held that individuals have a reasonable expectation of

privacy in CSLI, and so the Government generally needs a warrant supported by probable cause

to obtain it. Carpenter, 138 S. Ct. at 2220-21. However, as the Eighth Circuit recently explained,

prior to Carpenter, an individual had “no legitimate expectation of privacy in information he

voluntarily turn[ed] over to third parties,” regardless of whether he assumed the information

would “be used only for a limited purpose.” United States v. Reed, 978 F.3d 538, 541-42 (8th

Cir. 2020) (quoting Smith v. Maryland, 442 U.S. 735, 743-44 (1979) and United States v. Miller,

425 U.S. 435, 443 (1976)). At the time the police sought the CSLI from Nelson’s cell phone,
                                                24
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 25 of 31 PageID #: 1902




under Smith and Miller, “the Government [was] typically free to obtain such information from

the recipient without triggering Fourth Amendment protections.” Id. (quoting Carpenter, 138 S.

Ct. at 2216). That changed with respect to CSLI after Carpenter’s holding “that an individual

maintains a legitimate expectation of privacy in the record of his physical movements as

captured through CSLI.” Id. (quoting Carpenter, 138 S. Ct. at 2217). In any event, Nelson’s

reliance on Carpenter, decided almost five years after this case, is unavailing. Ground 12 is

denied.

          Ground 13

          In Ground 13, Nelson alleges his trial counsel was ineffective for failing to cross examine

Anita Payne on the police obtaining consent to search her home “through deception and

intimidation.” In Missouri, claims of ineffective assistance of trial counsel must be brought

through a Rule 29.15 motion for post-conviction relief. Mo. Sup. Ct. Rule 29.15(a). An

ineffective assistance of counsel claim is procedurally defaulted if a petitioner fails to raise it in a

Rule 29.15 motion or fails to raise it in the appeal from the denial of such a motion. See Interiano

v. Dormire, 471 F.3d 854, 856 (8th Cir. 2006). Nelson acknowledges this claim is procedurally

defaulted because it was not raised in his Rule 29.15 motion but asserts that cause for the default

exists under Martinez, 132 S. Ct. 1309.

          As noted above, in Martinez, the Supreme Court has recognized that a defaulted claim of

ineffective assistance of trial counsel may be excused if the default was due to ineffective

assistance of post-conviction relief counsel. 132 S. Ct. at 1320. To overcome his procedural

default under Martinez, Nelson must show (1) that post-conviction counsel was ineffective under

Strickland; and (2) “that the underlying ineffective-assistance-of-trial-counsel claim is a

substantial one, which is to say that the prisoner must demonstrate that the claim has some

                                                  25
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 26 of 31 PageID #: 1903




merit.” Id. at 1318. The second prong is evaluated by determining whether Nelson has made a

substantial case under Strickland standards. See Dansby v. Hobbs, 766 F.3d 809, 834-36 (8th

Cir. 2014). Thus, he must show that (1) “[his] counsel’s performance was deficient,” and (2) “the

deficient performance prejudiced [his] defense.” Strickland, 466 U.S. at 687.

       Regarding the first Martinez prong, Nelson cannot establish that his post-conviction relief

counsel was ineffective under Strickland for failing to include this ineffective assistance claim in

the amended motion for post-conviction relief. Nelson’s post-conviction relief counsel pursued a

number of claims of ineffective assistance of counsel in the amended motion for post-conviction

relief, including: (i) a claim based on trial counsel’s failure to argue unreasonable search and

seizure based on CSLI and for suppression of the evidence seized; (ii) a claim based on trial

counsel’s failure to investigate the possibility of hiring a certified firearms examiner to evaluate

the findings of the state’s expert; (iii) a claim based on trial counsel’s failure to attend an

interview an investigator for the prosecutor’s office had with Nelson’s alibi witness; (iv) a claim

based on trial counsel’s failure to fully investigate and interview Nelson’s alibi witness; (v) a

claim based on trial counsel’s failure to call Nelson’s expert witness John Cayton to testify; and

(vi) a claim based on trial counsel’s failure to make a proper offer of proof on Nelson’s proffered

expert’s testimony regarding the effects of drugs on the victim’s ability to perceive events. (Doc.

No. 16-10 at 68-70).

       It appears that post-conviction counsel determined that the claims presented were the

most meritorious claims and the ones that could be supported with evidence, and Nelson offers

no argument or evidence to overcome the presumption that counsel’s decision to focus on these

claims was a reasonable strategy. Moreover, as discussed below, the omitted ineffective

assistance claim is without merit. Thus, Nelson’s post-conviction counsel’s decision not to

                                                26
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 27 of 31 PageID #: 1904




include this claim in the amended motion “falls within the wide range of reasonable professional

assistance” under Strickland’s deferential standards. See Strickland, 466 U.S. at 689.

        Even assuming that post-conviction relief counsel was ineffective based on his failure to

present this claim, a review of the record does not suggest that the underlying claim of

ineffective assistance of trial counsel was a substantial one. The trial record indicates that

counsel called Payne to testify at the suppression hearing and at trial. A party cannot generally

cross-examine its own witness. Counsel adduced the details of Nelson’s arrest from Payne on

direct examination (Doc. No. 16-1 at 94-99, 808-20), and Nelson fails to identify what other

questioning his counsel should have engaged in regarding Payne. For these reasons, Nelson’s

Martinez argument fails. Nelson has failed to show cause for the procedural default of Ground

13, and it is, therefore, denied.

        Ground 14

        In Ground 14, Nelson alleges his trial counsel was ineffective for failing to request an

alibi instruction. Nelson acknowledges this claim is procedurally defaulted because it was not

raised in his Rule 29.15 motion but, as with Ground 13, argues that cause for the default exists

under Martinez. Nelson cannot establish either prong of the Martinez inquiry. As discussed

above, his post-conviction relief counsel presented numerous other ineffective assistance claims

in the amended motion for post-conviction relief, and the presumption of effective assistance of

counsel can generally only be overcome when the ignored issues are clearly stronger than those

presented. That is not the case here.

        “[A]n alibi instruction will not be given unless there is supportive evidence that the

defendant was somewhere other than the place of the crime during the entire time it was being

committed.” Smith v. Bowersox, No. 4:10CV446 JCH, 2010 WL 4272826, at *8 (E.D. Mo. Oct.

                                                27
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 28 of 31 PageID #: 1905




25, 2010) (quoting Reliford v. State, 186 S.W.3d 301, 304 (Mo. Ct. App. 2005)). To warrant an

alibi instruction, the evidence must create a reasonable doubt as to the defendant’s presence at

the scene of the crime. Id. The trial record indicates that Nelson’s alibi witness Roslain Smith

testified he was home with her at 9:35 p.m. on the night of the shooting. (Doc. No. 16-1 at 829-

40). During his closing argument, trial counsel reiterated Smith’s testimony that Nelson was at

her house at the time of the shooting. (Id. at 931-32). Given that Nelson’s alibi defense was

already before the jury via Smith’s testimony and trial counsel’s closing argument, it was

reasonable for trial counsel not to seek an instruction on the same. Reasonable trial strategy is

not subject to a claim for ineffective assistance of counsel. Vogel v. State, 31 S.W.3d 130, 136

(Mo. Ct. App. 2000).

       Moreover, the jury was instructed that they must find Nelson guilty beyond a reasonable

doubt. (Doc. No. 16-3 at 37-46). In order to find him guilty beyond a reasonable doubt, the jury

necessarily had to find Nelson’s alibi testimony unbelievable. See Shelton v. Dormire, No.

4:06CV1583 TCM, 2010 WL 816343 at *12 (E.D. Mo. Mar. 4, 2010) (“Although [Petitioner’s

alibi witnesses] testified that he could not have been the gunman because he was with them, the

jury clearly did not believe them because they returned a verdict of guilty against Petitioner.”).

Nelson thus fails to demonstrate a reasonable probability that, had the jury received an alibi

instruction, he would not have been convicted.

       Because the underlying defaulted claim of ineffective assistance of trial counsel was not

substantial, and because Nelson’s post-conviction relief counsel was not deficient for failing to

raise it, Nelson’s Martinez argument fails. Ground 14 is, therefore, denied.

       Ground 15




                                                 28
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 29 of 31 PageID #: 1906




       Nelson’s fifteenth ground for relief alleges ineffective assistance of direct appeal counsel

for failure to brief a claim that the trial court erred by permitting the State’s firearms expert to

testify that Nelson’s gun was the weapon used in the shootings. This claim is procedurally

defaulted based on Nelson’s failure to properly present the claim to the motion court. See

Interiano, 471 F.3d at 856-57. Nelson again argues that cause for the default exists under

Martinez, because his post-conviction counsel was ineffective for failing to raise it; however, the

Eighth Circuit has declined to extend Martinez to claims alleging ineffective assistance of

counsel on direct appeal. See Dansby, 766 F.3d at 833.

       In any event, the claim fails on its merits. Appellate counsel does not need to raise every

nonfrivolous claim on appeal; counsel can choose among the claims to maximize the likelihood

of success on appeal. Brown v. Wallace, No. 4:15CV01539 ERW, 2018 WL 5634009, at *10

(E.D. Mo. Oct. 31, 2018) (citing Smith v. Robbins, 528 U.S. 259, 288 (2000)). A petitioner

needs to show the ignored issues were clearly stronger than those presented to establish counsel

was ineffective. Id. To establish the prejudice prong of Strickland, a petitioner must demonstrate

a reasonable probability the claim would have succeeded on appeal. Id. (citing Smith, 528 U.S. at

285). Nelson cannot establish either of these. He did not demonstrate that his issue regarding the

State’s expert’s testimony was clearly stronger than the issues presented by his appellate counsel,

nor did he demonstrate a reasonable probability the claim would have succeeded on appeal. The

Court defers to the appellate court’s findings as to the admissibility of the expert testimony.

Schleeper v. Groose, 36 F.3d 735, 737 (8th Cir. 1994) (“A federal court may not re-examine a

state court’s interpretation and application of state law.”). The state courts’ decisions are entitled

to deference and Ground 15 is, therefore, denied.

       Ground 16

                                                 29
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 30 of 31 PageID #: 1907




       Lastly, Nelson alleges trial counsel was ineffective for advising his alibi witness, Roslain

Smith, to speak with a prosecution investigator without counsel present; failing to prepare her for

cross examination; and failing to present evidence that she had come forward as an alibi witness

shortly after counsel was assigned to the case, and had not waited for a year and a half, as the

State argued. Nelson acknowledges this claim is procedurally defaulted because it was not raised

in his Rule 29.15 motion, but relies on Martinez to cure his default.

       As with Grounds 13 and 14, Nelson cannot establish either prong of the Martinez inquiry.

As discussed above, his post-conviction relief counsel presented numerous other ineffective

assistance claims, and the presumption of effective assistance of counsel can generally only be

overcome when the ignored issues are clearly stronger than those presented. That is not the case

here. Even if Nelson could prove this claim, it does not undermine the credibility of the

proceedings and, considering all the evidence, does not suggest the result would have been

different. Smith herself testified she did not come forward and tell anyone, including Nelson’s

attorney, about her alleged alibi for a year and a half after the murder, despite the fact that she

knew Nelson was in jail for the murder during that period of time and lived with him at the time

of the crime. (Doc. No. 16-1 at 855-860). See, e.g., Freeman v. Graves, 317 F.3d 898, 901 (8th

Cir. 2003) (“[T]he testimony of alibi witnesses, especially friends and relatives of the defendant,

does not assure an acquittal and is sometimes counterproductive.”).

       Because the underlying defaulted claim of ineffective assistance of trial counsel was not

substantial, and because Nelson’s post-conviction relief counsel was not deficient for failing to

raise it, Nelson’s Martinez argument fails. Nelson has failed to show cause for the procedural

default of Ground 16, and it is, therefore, denied.

       VI.     Conclusion

                                                 30
Case: 4:18-cv-00994-JAR Doc. #: 32 Filed: 04/13/21 Page: 31 of 31 PageID #: 1908




          For these reasons, Nelson has not shown an entitlement to habeas relief on any of the

grounds asserted in his petition.

             Accordingly,

          IT IS HEREBY ORDERED that Petitioner Patrick Nelson’s Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 [1, 17] is DENIED.

          IT IS FURTHER ORDERED that because Petitioner cannot make a substantial

showing of the denial of a constitutional right, the Court will not issue a certificate of

appealability. See Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997), cert. denied, 525 U.S. 834

(1998).

          A separate judgment will accompany this Memorandum and Order.


Dated this 13th day of April, 2021.




                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE




                                               31
